   0:20-cv-01158-RBH-PJG            Date Filed 10/20/20      Entry Number 41         Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

James R. Rose,                                    )          C/A No. 0:20-1158-RBH-PJG
                                                  )
                               Plaintiff,         )
                                                  )
       v.                                         )                     ORDER
                                                  )
Bryan Sterling,                                   )
                                                  )
                               Defendant.         )
                                                  )

       Plaintiff James R. Rose, proceeding pro se, filed this action pursuant to 42 U.S.C. § 1983

alleging a violation of his constitutional rights. This matter is before the court on the plaintiff’s

motion for appointment of counsel. (ECF No. 33.)

       There is no right to appointed counsel in § 1983 cases. Hardwick v. Ault, 517 F.2d 295

(5th Cir. 1975). The court may use its discretion to request counsel to represent an indigent in a

civil action. See 28 U.S.C. § 1915(e)(1); Mallard v. United States Dist. Court for S. Dist. of Iowa,

490 U.S. 296 (1989). However, such discretion “should be allowed only in exceptional cases.”

Cook v. Bounds, 518 F.2d 779, 780 (4th Cir. 1975). Whether exceptional circumstances are

present depends on the type and complexity of the case, and the pro se litigant’s ability to prosecute

it. Whisenant v. Yuam, 739 F.2d 160 (4th Cir. 1984), abrogated on other grounds by Mallard, 490

U.S. 296.

       Upon review of the file, the court has determined that there are no exceptional or unusual

circumstances presented at this time, nor would the plaintiff be denied due process if the court

denied plaintiff’s request for counsel. Id. Based on the pleadings before the court, the plaintiff

writes well and appears capable of addressing the legal issues. Accordingly, the plaintiff’s motion

requesting counsel under 28 U.S.C. § 1915(e)(1) is denied.



                                             Page 1 of 2
   0:20-cv-01158-RBH-PJG   Date Filed 10/20/20   Entry Number 41   Page 2 of 2




      IT IS SO ORDERED.

                                    __________________________________________
October 20, 2020                    Paige J. Gossett
Columbia, South Carolina            UNITED STATES MAGISTRATE JUDGE




                                  Page 2 of 2
